 


109 HRES 714 IH: Urging the replacement of the United Nations Human Rights Commission with a new Human Rights Council.
U.S. House of Representatives
2006-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 714 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2006 
Ms. Harris submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Urging the replacement of the United Nations Human Rights Commission with a new Human Rights Council. 
 
Whereas the United Nations Human Rights Commission (referred to in this Resolution as the UNHRC) has lost its credibility as an instrument for the promotion and protection of human rights and has instead allowed repressive regimes to shield themselves from criticism for their human rights violations; 
Whereas the Secretary-General of the United Nations, Kofi Annan, has acknowledged that the Commission’s declining credibility has cast a shadow on the reputation of the United Nations system; 
Whereas the primary deficiency of the UNHRC is directly related to its membership, as many members have serious deficiencies concerning commitments to democracy and human rights, according to the Country Reports of Human Rights Practices of the Department of State; 
Whereas the lack of membership criteria of the UNHRC hinders efforts to filter out from membership countries with poor human rights records; 
Whereas the UNHRC spends a disproportionate amount of time vilifying Israel but fails to direct such sustained criticism at countries engaged in the systematic abuse of human rights;
Whereas 30 percent of all country-specific resolutions of the UNHRC critical of human rights have been directed at Israel, but none against China, Syria, or Zimbabwe; 
Whereas the UNHRC has consistently failed to take decisive action against Member States implicated in severe violations of human rights, as evidenced by the fact that the UNHRC held a special sitting to criticize Israel regarding the death of Hamas leader Sheikh Ahmed Yassin, yet the UNHRC has only ever held five special emergency sessions in its history, with the last special session in 2000, about Israel, and the UNHRC has never held a special session on Sudan despite the millions of deaths in that country over the past two decades; 
Whereas the UNHRC meets for only six weeks each year, providing insufficient time to review and take action against countries with the most flagrant human rights violations; 
Whereas Israel has been consistently discriminated against by being denied full participatory rights in regional group meetings associated with the operation of the UNHRC, while non-members of the United Nations, such as the Holy See and the Palestinian observer, participate in these meetings; 
Whereas the overwhelming failures of the UNHRC led to an international consensus that it must be abolished and replaced with a new Human Rights Council; and 
Whereas efforts by the United States and other committed democracies to carry out the mandate of the United Nations Summit Outcome Document to create a new and credible Human Rights Council have been strongly opposed by human rights abusers: Now, therefore, be it 
 
That— 
(1)the House of Representatives is strongly committed to the creation of a new Human Rights Council to replace the discredited Untied Nations Human Rights Commission, and the proposal for such Council should include assures regarding the integrity of its membership and provisions for a forceful mandate for action; 
(2)the House of Representatives urges the President to use the present opportunity that has been granted by the international recognition of the need to replace the current UNHRC with a new Human Rights Council and to refrain from supporting any proposal for such a Council that would result in either only cosmetic changes or changes that would even further degrade the membership or mandate of the current UNHRC; 
(3)the House of Representatives urges the President and the government of other Member States of the United Nations to continue with negotiations for the creation of a Human Rights Council that is a credible human rights institution; and 
(4)it is the sense of the House of Representatives that an acceptable proposal for a Human Rights Council should— 
(A)establish criteria for membership that would serve to exclude those countries that are the worst human rights abusers, and such criteria should include the automatic exclusion of Member States that are subject to United Nations Security Council sanctions; 
(B)include a provision allowing full participations by Israel in all operations associated with the Human Rights Council; 
(C)set a size limit that is consistent with the goal of ensuring that only countries that respect human rights are members of the Human Rights Council or other primary human rights body of the United Nations; 
(D)establish a human rights review requirement that is tied to a mandatory outcome and takes place prior to elections for membership; 
(E)exclude any provision that prevents the consecutive election of countries to the Human Rights Council; and 
(F)utilize a formula for the distribution of membership among United Nations Member States that respect human rights, while also giving consideration to geographical distribution, the representation of different forms of civilization, and the principle legal systems. 
 
